                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 18-cv-00341-RM-SKC

HAYLEY CORIO,

       Plaintiff,

v.

TRI CITY CYCLE, INC,
a Colorado Corporation,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       Plaintiff Hayley Corio (“Ms. Corio” or “Plaintiff”) was terminated from her employment

from Defendant Tri City Cycle, Inc. (“Tri City” of “Defendant”), a motorcycle dealership, after

she complained of sexual harassment and filed a charge with the Equal Employment Opportunity

Commission (“EEOC”). This lawsuit followed. The case is now before the Court on Tri City’s

Motion for Summary Judgment (“Motion”) (ECF No. 29) seeking judgment as a matter of law in

its favor on all of Ms. Corio’s claims. Ms. Corio filed a response in opposition; Tri City filed a

reply. The matter is ripe for resolution.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       The Court considers the facts in the light most favorable to Plaintiff, as the non-movant,

“unless contradicted by the record.” DePaula v. Easter Seals El Mirador, 859 F.3d 957 (10th

Cir. 2017) (citing Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015)).
           The Alleged Sexual Activities During Ms. Corio’s Employment. Tri City is a

motorcycle distributorship.1 It has about 25-30 employees. On or about July 18, 2015, Tri City

hired Ms. Corio to be the marketing manager.2 Among Plaintiff’s co-workers was an employee

named John Goddard, one of two sales managers. Mr. Goddard was already employed by Tri

City, and had been for several years, when Ms. Corio started her employment. The other sales

manager was David Wagner.

           According to Ms. Corio, at the dealership, “[t]here was always teasing and, like, flirting

with everybody in the dealership in a friendly, light-hearted way.” (ECF No. 30-2, p. 62.) She

testified “It’s the culture…of the industry. It’s babes and bikers, and there’s always a light

amount of profanity used.” (ECF No. 30-2, p. 63.) There was also a certain level of acceptance

of conduct, such as a bikini bike wash, which Ms. Corio did not find offensive. (ECF No. 30-2,

p. 63.)

           At first, Ms. Corio and Mr. Goddard apparently got along well enough. Whether that was

true thereafter is disputed. Ms. Corio testified that in or about June 2016 Mr. Goddard’s conduct

of sexually inappropriate behavior “ramped up.” Mr. Goddard allegedly made sexually

inappropriate statements to her, showed her two inappropriate sexually charged videos, sent her

inappropriate sexual text messages, and watched inappropriate videos at his desk with other

employees. He also directed some of this conduct toward other female employees. Ms. Corio

testified she found this all offensive and told Mr. Goddard this was unacceptable, e.g., telling Mr.

Goddard “That’s disgusting” or “Don’t ever show me that shit again.” (ECF No. 30-2, pp. 61,

90.) Mr. Goddard admits he sent Ms. Corio some texts and made some comments to Ms. Corio

but, contrary to Ms. Corio’s testimony, testified they were friends and that she never objected or


1
    Tri City may also sell other motorized vehicles, such as ATVs, but that is irrelevant to the Motion.
2
    Ms. Corio’s exact title is not entirely clear, but irrelevant.

                                                             2
indicated she was offended.3 Tri City presented evidence that Ms. Corio engaged in some

conduct which may be deemed sexually inappropriate. Indeed, there is testimony that Mr.

Goddard and Ms. Corio engaged in inappropriate conduct.

         Sometime before January 23, 2017, Mr. Goddard sent Ms. Corio two text messages

involving a penis. Ms. Corio said she took offense to the texts and showed one to Mr. Wagner.

Mr. Wagner told Tri City’s owner, Brady Welton, about the text message on Monday, January

23, 2017. Mr. Welton, along with the human resources manager Christina Traw,4 investigated.

It was Ms. Corio’s day off, so Mr. Welton called Ms. Corio at home about the incident. About

four days later, Tri City disciplined Mr. Goddard. Thereafter, Mr. Goddard ceased all behavior

toward Ms. Corio which she deemed inappropriate. Mr. Goddard, however, did not cease such

behavior toward others.

         According to Ms. Corio, there were still inappropriate comments and videos. In other

words, Ms. Corio contends the culture did not change. For example, Mr. Goddard wrote a note

for sales spiffs, including a spiff of $50 to “whoever sells to the hottest customer.” (ECF No. 30-

2.) The parties’ interactions, however, are disputed. Ms. Corio contends that Mr. Goddard

became “very cold and standoffish” when she came back to work on Tuesday, January 24 (ECF

No. 30-2, p. 102), and that Mr. Welton, with whom she used to have regular meetings, became

distant. Tri City provides evidence to the contrary.

         In May 2017, Ms. Corio filed a discrimination charge with the EEOC. By letter from Ms.

Corio’s counsel, Tri City was notified of the EEOC charge on or about May 20, 2017.

Thereafter, on May 23, Ms. Corio advised Mr. Welton that she would “prefer” to communicate


3
  As Mr. Welton testified, there is a lot of “she said” versus “he said” concerning what was said, who was or was not
offended, and the like. For example, Mr. Goddard testified Ms. Corio invited him to her wedding in October 2017;
she claims she did not.
4
  Formerly Christina Medina and, before that, Christina Smith.

                                                          3
with him regarding work matters via email or text; all other matters were to be directed through

her lawyer. Tri City viewed Ms. Corio’s “preference” as a demand; Ms. Corio viewed it as a

request.

       On May 25, 2017, Mr. Welton held a storewide meeting to discuss sexual harassment in

the workplace.

       Ms. Corio’s Alleged Requests for a Raise. Meanwhile, Ms. Corio apparently had an

issue with her compensation. Ms. Corio was paid an annual salary of $50,000 plus capped

bonuses based on the performance of Tri City. At some point around mid-year 2016, Ms. Corio

began asking Mr. Welton (more than once) about a change to her pay structure to straight salary

of about $61,000. (See ECF No. 29-2, pp. 129-130.) There is a factual dispute over whether, in

late 2016, Mr. Welton told Ms. Corio that he would be eliminating her quarterly bonuses and

would adjust her salary. Ms. Corio never received an increase in salary. There is a factual

dispute as to whether and, if so, when a decision was made not to give Ms. Corio a raise.

       Ms. Corio’s Termination from Employment, Followed by Mr. Goddard’s Termination

from Employment. On June 30, 2017, Tri City terminated Ms. Corio’s employment. At the

time she was terminated, Ms. Curio asked Mr. Welton about vacation time she would have been

entitled to in a few weeks if she had not been terminated. Mr. Welton offered to pay Ms. Corio

the vacation pay in exchange for her providing Tri City with a list of account names and

passwords for Tri City accounts. Ms. Corio provided this information on July 4, 2017, but Tri

City never paid her the vacation pay.

       The parties dispute why Ms. Curio was terminated. Ms. Curio contends it was in

retaliation for complaining about and filing a complaint with the EEOC about the sexual

harassment. Tri City contends it was for several reasons, including Ms. Corio’s subordination,



                                                4
failure to show up for work, and negative attitude.

        In or about late June 2017, Mr. Goddard posted sexually inappropriate materials on his

Snapchat outside of work hours. An employee from a business next to Tri City saw it and told

her employer; the employer then reported it to Tri City. After investigating the matter, Tri City

terminated Mr. Goddard’s employment.5

        Ms. Corio’s Lawsuit. On February 12, 2018, Plaintiff filed this lawsuit. She asserts

three claims for relief under Title VII of the Civil Rights Act of 1964, and one claim for breach

of contract. She also seeks punitive damages.

        II.      STANDARD OF REVIEW

      Summary judgment is appropriate only if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem Coal Co., Inc., 41 F.3d 567, 569–

70 (10th Cir. 1994). Whether there is a genuine dispute as to a material fact depends upon

whether the evidence presents a sufficient disagreement to require submission to a jury or is so

one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251–52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000);

Carey v. United States Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). Once the moving party

meets its initial burden of demonstrating an absence of a genuine dispute of material fact, the

burden then shifts to the nonmoving party to demonstrate the existence of a genuine dispute of

material fact to be resolved at trial. See 1-800-Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229,

1242 (10th Cir. 2013) (citation omitted). “The mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary


5
 This date is unclear. There is evidence to suggest this may have been in July 2017 as, according to Ms. Corio, the
Snapchat occurred on or around June 23, 2017. (ECF No. 30-2, pp. 224-225.)

                                                         5
judgment; the requirement is that there be no genuine issue of material fact.” Scott v. Harris,

550 U.S. 372, 380 (2007) (citation omitted). The facts, however, must be considered in the light

most favorable to the nonmoving party. Cillo v. City of Greenwood Vill., 739 F.3d 451, 461

(10th Cir. 2013) (citations omitted).

       III.      ANALYSIS

              A. Sexual Harassment – Hostile Work Environment

       Ms. Corio claims she was subjected to sexual harassment in the work place by Mr.

Goddard and Tri City failed to act.

       Sexual harassment in the workplace is a form of sex discrimination prohibited under Title

VII. Kramer v. Wasatch County Sheriff’s Office, 743 F.3d 726, 737 (10th Cir. 2014). It is

prohibited “to the extent that the harassment creates a hostile work environment.” Fassbender v.

Correct Care Solutions, LLC, 890 F.3d 875, 891 (10th Cir. 2018). A hostile work environment

exists where “the workplace is permeated with discriminatory intimidation, ridicule, and insult,

that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and

create an abusive working environment.” Fassbender, 890 F.3d at 891 (quotation marks and

citations omitted). To establish this claim a plaintiff must prove: “(1) she is a member of a

protected group; (2) she was subject to unwelcome harassment; (3) the harassment was based on

sex; and (4) due to the harassment’s severity or pervasiveness, the harassment altered a term,

condition, or privilege of the plaintiff’s employment and created an abusive working

environment.” Harsco Corp. v. Renner, 475 F.3d 1179, 1186 (10th Cir. 2007) (quotation marks,

brackets, and citation omitted). “Isolated incidents (unless extremely serious)” will not suffice.

Fassbender, 890 F.3d at 891.




                                                 6
       In determining whether a hostile work environment exists, the court examines an

objective and subject component, asking “whether the plaintiff was offended by the work

environment and whether a reasonable person would likewise be offended.” Hernandez v.

Valley View Hosp. Ass’n, 684 F.3d 950 (10th Cir. 2012) (quotation marks and citation omitted).

The plaintiff must prove both. Id.

       In assessing the objective severity of the harassment, the court considers “such factors as

the frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance. … The severity and pervasiveness evaluation of a hostile work

environment claim is particularly unsuited for summary judgment because it is quintessentially a

question of fact.” Id. (quotation marks, citations, and brackets omitted). See also Morris v. City

of Colo. Springs, 666 F.3d 654, 664 (10th Cir. 2012) (same). The “objective inquiry requires

careful consideration of the social context in which particular behavior occurs and is experienced

by its target. … Conduct which is considered normal and appropriate in one setting may be

deemed abusive or hostile in another.” Morris, 666 F.3d at 664 (quotation marks and citation

omitted).

       As for subjective severity, “‘if the victim does not subjectively perceive the environment

to be abusive, the conduct has not actually altered the conditions of the victim’s employment,

and there is no Title VII violation.’” Morris, 666 F.3d at 665 (quoting Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21–22 (1993)). The employee, however, need not “show that the

discriminatorily abusive work environment seriously affected her psychological well-being or

that it tangibly impaired her work performance.” Morris, 666 F.3d at 665 (quotation marks and

citation omitted).



                                                 7
       Where an employee is allegedly harassed by a co-worker rather than a supervisor, an

employer is liable for the co-worker’s sexual harassment “‘if the employer was negligent with

respect to the offensive behavior.’” Kramer, 743 F.3d at 737 (quoting Vance v. Ball State Univ.,

570 U.S. 421, 427 (2013)). This requires a plaintiff to show the employer “had actual or

constructive notice of the harassment and negligently failed to remedy or prevent it.” Kramer,

743 F.3d at 755. Constructive notice may be found where there is pervasive sexual harassment,

but “only when the incidents are ‘so egregious, numerous, and concentrated as to add up to a

campaign of harassment that the employer will be culpable for failure to discover what is going

on.’” Kramer, 743 F.3d at 757 (quoting Baker v. Weyerhaeuser Co., 903 F.2d 1342, 1346 (10th

Cir. 1990)). “[T]he level of pervasiveness[, however,] must exceed that required to make out a

prima facie hostile workplace case and the plaintiff must point to specific facts to support such a

finding of pervasiveness-plus.” Kramer, 743 F.3d at 757. And, “[a]n ‘employer’s liability for

allowing a sexually hostile work environment after it is reported to the employer by the

employee arises only if the employer fails to take adequate remedial and preventative responses

to any actually or constructively known harassment.’” Bertsch v. Overstock.com, 684 F.3d 1023,

1028 (10th Cir. 2012) (quoting Holmes v. Utah, Dep’t. of Workforce Servs., 483 F.3d 1057, 1069

(10th Cir. 2007)); Carrera v. Tyson Foods, Inc., 449 F. App’x 753, 754 (10th Cir. 2011)

(employer absolved of liability “if it takes remedial and preventative action reasonably calculated

to end the harassment” (quotation marks and citation omitted)). A “stoppage of the harassment

by the disciplined perpetrator evidences effectiveness.” Bertsch, 684 F.3d at 1028 (quotation

marks and citation omitted).

       In this case, Tri City argues that Ms. Corio cannot demonstrate a triable issue of fact that

(1) the conduct she complained of was sufficiently severe or pervasive to alter the conditions of



                                                 8
her employment and (2) that Tri City has any liability because it acted when Ms. Corio reported

the January 2017 and any harassment by Mr. Goddard against Mr. Corio stopped. In response,

Ms. Corio contends (1) Mr. Welton and Ms. Traw had actual and constructive notice of Mr.

Goddard’s behavior toward Ms. Corio and other employees prior to Ms. Corio’s complaint, and

(2) that Mr. Goddard’s behavior was severe and pervasive. The Court finds, based on the record,

there are genuine issues of material fact as to whether Mr. Goddard’s alleged sexual harassment

was sufficiently pervasive or severe so as to alter the terms and conditions of Ms. Corio’s work

environment.

       There is no “mathematical precise test” for a hostile work environment claim. Lounds v.

Lincare, Inc., 812 F.3d 1208, 1222 (10th Cir. 2015) (quotation marks and citation omitted).

Viewed in a light most favorable to Ms. Corio, and considering the totality of the circumstances,

Ms. Corio was required to work frequently with Mr. Goddard. And, during such interactions,

Mr. Goddard engaged in much more than a few isolated sexually explicit actions from mid-June

2016 until January 2017. For example, according to Ms. Corio, Mr. Goddard made comments

weekly and he made at least 30 comments, many of which she specifically testified about.

Comments such as “Does your husband make you scream? Because I can make you scream.”

and “You don’t look very tired. Your husband must not have made you come very hard. I can

make you come hard.” (ECF No. 30-2, pp. 60-61.) Similarly, in addition to the January 2017

text messages with images of a penis, on separate occasions, Mr. Goddard showed Ms. Corio

videos of a bartender stirring a drink with his penis and of a woman being slapped in the face

with a penis. Accordingly, the Court discerns from the record a genuine dispute of material fact

as to whether the alleged sexual harassment was pervasive or severe.




                                                9
        The existence of disputed material facts holds true, in part, for Tri City’s argument that it

acted promptly and that the harassment ceased. The Court finds there are genuine issues of

material fact regarding whether Tri City had actual or constructive notice of Mr. Goddard’s

alleged conduct prior to Ms. Corio’s January 2017 complaint and failed to act. For example,

there is testimony that other employees were also aware of Mr. Goddard’s comments, text

messages, and/or computer use to view sexually related images and that Mr. Welton would come

on the sales floor where such alleged sexual harassment occurred.6 See Harsco Corp., 475 F.3d

at 1188 (recognizing that pervasiveness of sexual harassment can lead to an inference of

knowledge).

        The fact that Mr. Goddard no longer directed his alleged sexual harassment at Ms. Corio

after Tri City reprimanded Mr. Goddard does, however, impact the extent of Tri City’s liability

in this case. Ms. Corio relies on the alleged harassment of others after her complaint to bootstrap

her claim of continuing harassment of her – and continuing liability of Tri City – after her

complaint. In doing so, Ms. Corio relies on Hicks v. Gates Rubber Co., 833 F.2d 1406 (10th Cir.

1987). Hicks, supra, did state, in dicta, that “‘a woman who has never herself been the object of

harassment may have a Title VII claim if she were forced to work in an atmosphere where such

harassment was pervasive.” Hicks, 833 F.2d at 1416 (quoting Vinson v. Taylor, 753 F.2d 141

(D.C. Cir. 1985), aff’d in part and rev’d in part on other grounds, 477 U.S. 57 (1986)). And, in

Hirase-Doi v. U.S. West Commun., 61 F.3d 777, 782 (10th Cir. 1995), abrogated on other

grounds by Burlington Indus. v. Ellerth, 524 U.S. 742 (1998) and Faragher v. City of Boca

Raton, 524 U.S. 775 (1998), the Hirase-Doi Court found it need not reach issue of whether Hicks




6
 There is no direct evidence that Mr. Welton was on the sales floor or around when such alleged harassment
occurred.

                                                       10
required at least some evidence of hostility directed toward plaintiff. The Court finds it also does

not need to do so here.

       Even if the Court assumes, without deciding, that a plaintiff may rely solely on allegedly

sexually harassing conduct toward others to support a claim of hostile work environment as to

her, the Court finds no liability on the part of Tri City after Ms. Corio complained. Here, the

undisputed material facts show Mr. Goddard never engaged in the conduct complained of again

toward Ms. Corio. And, as Tri City argues, Ms. Corio never complained again to Tri City about

any sexual harassment or hostile work environment based on sex, nor is there evidence that

anyone else did. Ms. Corio filed an amended charge of discrimination after her January 2017

complaint, but she did not complain of any continuing sexual harassment which affected her.

Instead, Ms. Corio indicated in a footnote that Mr. Goddard’s conduct allegedly continued

toward others. Based on the record, the Court is unable to conclude that a reasonable juror could

find that, after she complained in January 2017, Ms. Corio’s workplace was permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter

the conditions of her employment.

       Based on the foregoing, Tri City’s motion for summary judgment on Ms. Corio’s first

claim is granted as to any allegations after January 23, 2017 but denied as to any allegations on

or before January 23, 2017.

           B. Sex Discrimination

       Ms. Corio alleges she was “stripped” of responsibilities, received a decrease in

compensation, and terminated due to her gender. She claims she was treated differently than her

male counterparts who complained of discrimination, i.e., disparate treatment.

       To survive summary judgment on a claim of sex discrimination “plaintiff must present



                                                  11
either direct evidence of discrimination or indirect evidence that satisfies the burden-shifting

framework” under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Bekkem v. Wilkie,

915 F.3d 1258, 1267 (10th Cir. 2019) (citing Khalik v. United Air Lines, 671 F.3d 1188, 1192

(10th Cir. 2012)). Under the indirect evidence three-step framework, a plaintiff must first

establish a prima facie case. If the plaintiff does so, the burden of production (not persuasion)

then shifts to the defendant employer “to offer a legitimate nondiscriminatory reason for its

employment decision.” Wilkie, 915 F.3d at 1267 (quotation marks and citation omitted);

Fassbender, 890 F.3d at 884 (burden of production). This is an “‘exceedingly light burden.’”

Wilkie, 915 F.3d at 1268 (quoting Montes v. Vail Clinic, Inc., 497 F.3d 1160, 1173 (10th Cir.

2007)).

          “If the employer [meets its burden], the burden then reverts to the plaintiff to show that

there is a genuine dispute of material fact as to whether the employer’s proffered reason for the

challenged action is pretextual—i.e., unworthy of belief.” Wilkie, 915 F.3d at 1268 (quotation

marks and citation omitted). To meet this third stage burden, a plaintiff must show pretext: that

the employer’s proffered reasons “‘were so incoherent, weak, inconsistent, or contradictory that

a rational factfinder could conclude the reasons were unworthy of belief.’” Wilkie, 915 F.3d at

1268 (quoting Young v. Dillon Cos., 468 F.3d 1243, 1250 (10th Cir. 2006)). A plaintiff’s

“‘[m]ere conjecture that the employer’s explanation is a pretext for intentional discrimination is

an insufficient basis for denial of summary judgment.’” Wilkie, 915 F.3d at 1268 (quoting

Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)). In determining whether a

plaintiff’s burden has been met, the court “consider[s] the evidence of pretext in its totality,”

Fassbender, 890 F.3d at 884, and as they appeared to the decision-maker, Bennett, 792 F.3d at

1268.



                                                   12
       Tri City asserts Ms. Corio fails to meet her burden of establishing a prima facie case of

disparate treatment. To do so, Ms. Corio must present evidence that (1) she belongs to a

protected class; (2) she suffered an adverse employment action; and (3) the adverse action

occurred under circumstances giving rise to an inference of discrimination. Luster v. Vilsack,

667 F.3d 1089, 1095 (10th Cir. 2011). At issue are the second and third factors.

       Ms. Corio claims three adverse employment actions: being “stripped” of job

responsibilities, a decrease in compensation, and termination. “An adverse employment action is

a significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a decision causing a significant

change in benefits. … A mere inconvenience or an alteration of job responsibilities does not

qualify as an adverse action.” Hiatt v. Colorado Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017)

(quotation marks, citations, and brackets omitted). The Court agrees with Tri City that Ms.

Corio fails to show she was stripped of her responsibilities.

       Ms. Corio’s evidence falls far short of showing a significant alteration of any job

responsibilities. On the contrary, Ms. Corio testified that she was in charge of the “majority of

customer issues” but that, in one instance, Mr. Welton said that he would handle a consumer

complaint. (ECF No. 30-2, pp. 173-74.) Ms. Corio presents no evidence this responsibility was

taken away from her, or in any other way reduced. Similarly, Ms. Corio testified that she and

Mr. Welton used to meet weekly but then, after her complaint in January 2017, they met less

frequently. But, Ms. Corio presents no evidence that this changed her job responsibilities, e.g.,

that she was no longer performing her marketing tasks or that they were given away to someone

else. Finally, Ms. Corio complains of one meeting to which she was allegedly not invited but

again fails to show how this impacted her responsibilities, if at all. In summary, no rational jury



                                                 13
could infer from this evidence that Ms. Corio suffered an adverse employment action based on

allegations of any change in job responsibilities.

          Ms. Corio’s allegation of a decrease in salary similarly fails, albeit for a different reason.

There are genuine issues of material fact as to whether Tri City eliminated Ms. Corio’s bonuses

without increasing her salary, resulting in a decrease in salary. Ms. Corio testified Mr. Welton

told her he was doing so, which Mr. Welton denied. And, Ms. Corio testified that after she filed

her complaint, Mr. Welton stopped discussing any increase in salary with her. The problem,

however, is Ms. Corio’s failure to present any evidence concerning any similarly situated male

employees. Ms. Corio contends male employees were treated differently, but such bare

allegation is insufficient. In the absence of any evidence suggesting she was subjected to

disparate treatment as compared to any male employees who allegedly complained about Mr.

Goddard’s conduct, summary judgment is warranted. In other words, this claim cannot stand

where there is a lack of any evidence that the alleged decrease in compensation was due to her

gender.

          As for Ms. Corio’s last adverse condition complained of – her termination – the Court

finds Ms. Corio has presented insufficient evidence to infer that she was terminated due to her

gender. In her response brief, Ms. Corio refers the Court to Section C.1 but that section argues

Mr. Goddard’s conduct was severe and pervasive. Similarly, Ms. Corio mentions an alleged

decrease in job responsibilities and refers the Court to paragraph 73 of her facts. That paragraph

states “Mr. Welton knew of Mr. Goddard’s inappropriate behavior prior to Ms. Corio’s January

2017 complaint.” Such arguments and “facts,” however, fail to show that Ms. Corio’s

termination was based on her gender.

          In summary, Ms. Corio fails to meet her burden of establishing a triable issue of material



                                                    14
fact or to demonstrate that Tri City is not entitled to judgment as a matter of law on her claim for

sex discrimination.

             C. Retaliation

         Ms. Corio alleges Tri City terminated7 her in retaliation for complaining of sexual

harassment, sex discrimination, and retaliation. A claim of Title VII retaliation may also be

demonstrated by direct evidence or under the McDonnell Douglas framework discussed above.

Wilkie, 915 F.3d at 1267. The parties apply the McDonnell Douglas framework8 in their papers.

Under this framework, a plaintiff must establish a prima facie case of retaliation; if the plaintiff

does so, the burden then shifts to the defendant to provide a legitimate, non-discriminatory

rationale for the adverse employment action; if the defendant does so, the plaintiff must then

show the defendant’s proffered rationale is pretextual. Hansen v. SkyWest Airlines, 844 F.3d

914, 925 (10th Cir. 2016).

         To establish a prima facie case, a plaintiff must show “(1) that she engaged in protected

opposition to discrimination, (2) that a reasonable employee would have found the challenged

action materially adverse, and (3) that a causal connection existed between the protected activity

and the materially adverse action.” Wilkie, 915 F.3d at 1267 (quotation marks and citation

omitted). To prove a causal connection, a plaintiff must “‘present evidence of circumstances that

justify an inference of retaliatory motive.’” Wilkie, 915 F.3d at 1271 (quoting Ward v. Jewell,

772 F.3d 1199, 1203 (10th Cir. 2014)). A causal connection may be inferred if the protected

conduct is closely followed by the adverse action. Id. at 1271. A gap of three months or more,

7
  Ms. Corio’s also alleges other adverse actions in her complaint but relies on termination in her response brief.
Thus, the Court finds that is the only adverse action at issue.
8
  Despite Tri City’s reliance on this framework, it argues it has no liability because it has demonstrated it would
have made the same decision in the absence of any unlawful motive, citing to Price Waterhouse v. Hopkins, 490
U.S. 228 (1989). The Court rejects this argument for two reasons. First, it is cursory and therefore waived. Next,
even assuming it is not waived, the Price Waterhouse framework applies where there is direct evidence of
retaliation, Vaughn v. Epworth Villa, 537 F.3d 1147, 1154 (10th Cir. 2008), which no party contends exists in this
case.

                                                         15
standing along, is too long to support an inference of causation on its own. Id. at 1271. Instead,

a plaintiff must present other evidence to establish causation. Id. at 1271.

       If a plaintiff meets her burden, then the burden of production shifts to the defendant

employer to show a legitimate non-discriminatory rationale for its adverse employment decision.

If the defendant does so, the plaintiff must show pretext. Unlike evaluating a plaintiff’s prima

facie case, temporary proximity alone is insufficient to establish, or raise a genuine issue of

material fact concerning, pretext. DePaula v. Easter Seals El Mirador, 859 F.3d 957, 976 (10th

Cir. 2017). On the contrary, “‘temporal proximity can support a finding of pretext only in

combination with other evidence of pretext.’” DePaula, 859 F.3d at 976 (quoting Lobato v.

N.M. Env’t Dep’t, 733 F.3d 1283, 1293 (10th Cir. 2013)).

       Tri City’s Motion relies on a failure to show causation and pretext. It is unclear to the

Court, however, whether the causation arguments relate to Ms. Corio’s prima facie case, to

pretext, to both, or are conflated. Regardless, the Court assumes they are related to both.

       Starting with Ms. Corio’s prima facie case, the Court finds Ms. Corio has presented

sufficient evidence for a rational juror to find a causal connection between her protected activity

and her termination. Here, Ms. Corio complained of sexual harassment in late January 2017,

filed her EEOC charge which was received by Mr. Welton on or about May 20, 2017, and was

terminated on June 30, 2017, about six weeks after her last protected activity. As such, it is

sufficient to create an inference of a causal connection.

       Tri City, however, offers non-discriminatory rationales for its adverse employment

decision, e.g., insubordination and failing to show up for work. Ms. Corio responds such reasons

are pretextual. She does so in reliance on Tri City’s varying explanation for her termination. For

example, during her termination meeting, Mr. Welton gave no indication she was being



                                                 16
terminated for performance related issues. And, Tri City’s reasons have expanded over time. In

Tri City’s responses to the EEOC, it stated Ms. Corio was terminated for insubordination,

refusing to communicate with Mr. Welton, and failing to work the appropriate number of hours.

Tri City’s responses to discovery, however, gave the rationale that Ms. Corio had become very

difficult to work with and tried to poison the attitude of other employees and management

against Tri City.

        In addition, Ms. Corio relies on evidence which, if believed, refutes Tri City’s rationale.

For example, Ms. Corio testified that she did not have a regular work schedule because she

worked events for Tri City outside of regular business hours. And, further, that Ms. Corio did

not encourage other employees to quit but, rather, assisted another employee when she asked for

assistance with her resumé.

        Finally, Ms. Corio relies on temporal proximity as discussed above. As stated, temporal

proximity, standing alone, is insufficient. However, taking all the evidence and inferences to be

drawn therefrom in a light most favorable to Ms. Corio, the Court funds there are material facts

in dispute and insufficient evidence to support summary judgment on Ms. Corio’s claim for

retaliation.

               D. Breach of Contract

        Ms. Corio alleges the parties agreed that if she provided Tri City with her work

passwords and account details Tri City would pay her two weeks of vacation pay that she would

have been entitled to if she had not been terminated on June 30, 2017.

        “A contract is an agreement between two or more persons or entities. A contract consists

of an offer and an acceptance of that offer, and must be supported by consideration. If any one

of these three elements is missing, there is no contract.” Colo. Jury Instr., Civil 30:1.



                                                 17
“‘Consideration’ is a benefit received or something given up as agreed upon between the

parties.” Colo. Jury Instr., Civil 30:7.

       Tri City argues Ms. Corio provided Tri City no consideration because she would have

provided the requested information anyway regardless of Tri City’s promise to pay. Further, Tri

City contends, Ms. Corio would have breached her duty of loyalty if she held the information

“hostage” in exchange for vacation pay, citing to the Restatement (Second) of Agency § 387

(duty of loyalty). Ms. Corio responds that she worked expeditiously and provided the

information over the July 4th holiday week, suffering some level of detriment sufficient to

constitute consideration. In addition, Ms. Corio argues that any duty of loyalty did not create an

affirmative obligation to provide the requested information to Tri City.

       Under Colorado law, “[a]lthough a promise to perform an existing legal obligation does

not constitute consideration, … if the existing legal duty which one promises to perform is either

‘doubtful’ or ‘the subject of honest dispute,’ it can constitute consideration.” DeJean v. United

Airlines, Inc., 839 P.2d 1153, 1158 (Colo. 1992). In this case, Tri City cites to no legal authority

to support its argument that Ms. Corio’s actions fail to constitute consideration. And, based on

the evidence, the Court is unable to find as a matter of law that Ms. Corio had an existing legal

obligation to provide the information requested. Accordingly, Tri City’s request for summary

judgment on this claim is denied.

           E. Punitive Damages – Willful and Wanton Conduct

       Tri City argues Ms. Corio has no evidence to support an award of punitive damages. Ms.

Corio contends otherwise.

       A Title VII plaintiff may recover punitive damages if her employer engaged in

discriminatory practices “with malice or with reckless indifference to [her] federally protected



                                                 18
rights.” 42 U.S.C. § 1981a(b)(1). “‘Malice’ or ‘reckless indifference’ [does] not require ‘a

showing of egregious or outrageous conduct,’ but instead require[s] proof that the employer

acted ‘in the face of a perceived risk that its actions would violate federal law.’” McInnis v.

Fairfield Communities, Inc., 458 F.3d 1129, 1136 (10th Cir. 2006) (brackets added) (quoting

Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 535–36 (1999)).

       Tri City relies on its argument that Mr. Welton took immediate action once he was

informed about Mr. Goddard’s actions. But, at issue is more than what happened when Ms.

Corio made her January 2017 complaint, e.g., the alleged sexual harassment which preceded that

complaint, and such issues have not been resolved on summary judgment in favor of Tri City.

Thus, the facts on which the request for punitive damages is based are disputed and the Court is

unable to conclude that, viewing all the evidence in a light in the most favorable to Ms. Corio, a

rationale jury could not find reckless indifference. Moreover, the Court finds that “an award of

punitive damages is not properly resolved on a motion for summary judgment unless liability on

a claim or defense is uncontroverted.” Equal Employment Opportunity Comm’n v. Columbine

Health Sys., Inc., No. 15-CV-01597-MSK-CBS, 2017 WL 4163354, at *6 (D. Colo. Sept. 19,

2017). After all, a request for punitive damages is neither a claim nor a defense. Instead, it is a

remedy and one which arises once there is a determination of liability. This Court agrees with

the Columbine Health court and “is disinclined to provide advisory rulings as to remedies that

might be available to a prevailing plaintiff, when a trial will be required to determine liability in

the first place.” 2017 WL 4163354, at *6 (collecting cases). Accordingly, summary judgment is

denied here.




                                                  19
IV.      CONCLUSION

Based on the foregoing, it is ORDERED

(1) That Defendant Tri City Cycle, Inc.’s Motion for Summary Judgment is GRANTED

      in PART and DENIED in PART as stated herein;

(2) That the Motion for Summary Judgment is DENIED as follows:

      (a) As to Plaintiff Corio’s first claim for sexual harassment – hostile work

         environment for conduct which occurred on or before January 23, 2017;

      (b) As to Plaintiff Corio’s third claim for retaliation based on the termination of her

         employment;

      (c) As to Plaintiff Corio’s fourth claim for breach of contract; and

      (d) As to Plaintiff Corio’s request for punitive damages; and

(3) That the Motion for Summary Judgment is GRANTED as follows:

      (a) As to Plaintiff Corio’s first claim for sexual harassment – hostile work

         environment for any alleged conduct which occurred after January 23, 2017; and

      (b) As to Plaintiff Corio’s second claim for sex discrimination.

DATED this 6th day of November, 2019.

                                                BY THE COURT:



                                                ____________________________________
                                                RAYMOND P. MOORE
                                                United States District Judge




                                           20
